Case 8:91-cr-00272-JDW-JSS Document 791 Filed 07/10/20 Page 1 of 2 PageID 1183



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 UNITED STATES OF AMERICA

 vs.                                                        Case No. 8:91-CR-272-T-27JSS

 RONALD STANSEL

 ________________________________/

                                             ORDER

        BEFORE THE COURT are Defendant’s pro se “Motion for Order Directing United

 States Probation Office from Charging Home Monitoring Fee Per Eric Holder’s, Attorney

 General Change of Law” (Dkt. 787), the United States Probation Office’s response (Dkt. 789),

 and the United States response (Dkt. 790). Upon consideration, his motion is DENIED.

        Defendant asserts that since being placed in home confinement, he has been charged

 $1,177.35 by “BI Inc.” for ankle monitoring services. (Dkt. 787 at 2). He contends that after

 certain policy changes were made, the Bureau of Prisons (“BOP”) is not permitted to charge

 inmates for such fees. (Id. at 1). He requests that an order be entered directing the BOP and the

 United States Probation Office to comply with the policy changes and “reimburse Ronald Stansel

 the full sum $1,177.35 immediately.” (Id. at 2).

        In response, Probation asserts that because Defendant remains in BOP custody, under the

 Location Monitoring Program, it does not have authority or jurisdiction over him. (Dkt. 789 at

 1). As a result, Probation “defer[s] to the [BOP] as to whether they will waive the electronic

 monitoring fees.” (Id.). Moreover, the United States asserts that “any charges being incurred by

 the defendant are generated from the [BOP] and the defendant’s relief should be sought there.”

 (Dkt. 790 at 1). The Court agrees.

        The Federal Bureau of Prisons’ Administrative Remedy Program allows Defendant to

 seek formal review of “any aspect of [his] confinement.” See 28 C.F.R. § 542.10 (2017). Before

 seeking relief with the Court, he must exhaust all administrative remedies. See id. §§

                                                    1
Case 8:91-cr-00272-JDW-JSS Document 791 Filed 07/10/20 Page 2 of 2 PageID 1184



 542.13-542.18; Okpala v. Drew, 248 F. App’x 72, 73 (11th Cir. 2007) (citing Alexander v.

 Hawk, 159 F.3d 1321, 1324 (11th Cir. 1998)) (explaining the process to exhaust administrative

 remedies within the BOP). Although Defendant asserts that he has exhausted all administrative

 remedies under the Home Confinement Program, he does not provide any documentation or

 details supporting that assertion. Accordingly, his motion is DENIED.

         DONE AND ORDERED in chambers this 10th day of July, 2020.


                                                     /s/ James D. Whittemore
                                                     JAMES D. WHITTEMORE
                                                     United States District Judge
 Copies to: Defendant, Counsel of Record, United States Probation, Bureau of Prisons




                                                         2
